    Case: 1:18-cv-07427 Document #: 49 Filed: 02/26/20 Page 1 of 5 PageID #:102




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JEFFERY HALL JR.,                  )
                                   ) Case No. 18 CV 7427
                   Plaintiff,      )
                                   ) Judge Lefkow
v.                                 )
                                   ) Magistrate Judge Valdez
OFFICER BRIAN COLLINS, Star #16054 )
and the CITY OF CHICAGO,           ) JURY DEMAND
                                   )
                   Defendants.     )

                              SECOND AMENDED COMPLAINT

       NOW COMES the Plaintiff, JEFFERY HALL JR., by and through his attorneys,

JEFFERY J. NESLUND, LAW OFFICES OF JEFFREY J. NESLUND and ROBERT

ROBERTSON, ROBERTSON DURIC, and in complaining against the Defendants, CHICAGO

POLICE OFFICER BRIAN COLLINS, STAR #16054, individually, and the CITY OF

CHICAGO, a municipal corporation, states as follows:

                                         INTRODUCTION

       1.      This action is brought pursuant to 42 U.S.C. §1983 to address deprivations of

Plaintiff’s rights under the Constitution of the United States.

                                          JURISDICTION

       2.      The jurisdiction of this Court is invoked pursuant to the Civil Rights Act, 42

U.S.C. §§ 1983 and 1985; the Judicial Code 28 U.S.C. §§ 1331 and 1343(a); the Constitution

of the United States; and pendent jurisdiction as provided under U.S.C. § 1367(a).

                                               VENUE

       3.      Venue is proper under 28 U.S.C. Section 1391 (b). All of the parties reside in this

judicial district and the events described herein all occurred within this district.

                                                   1
    Case: 1:18-cv-07427 Document #: 49 Filed: 02/26/20 Page 2 of 5 PageID #:103




                                            THE PARTIES

          4.     Mr. Hall Jr. resides in the Northern District of Illinois.

          5.     The Defendant, Officer Collins, was at all relevant times a duly appointed police

officer of the City of Chicago and at all relevant times was acting within his scope of

employment and under color of law.

          6.     Defendant City of Chicago is a municipal corporation duly incorporated under the

laws of the State of Illinois and is the employer and principal of Defendant Collins.

                                                FACTS

          7.     On or about September 7, 2017, Mr. Hall Jr. was in the area of 1127 S.

Sacramento Street in Chicago, Illinois.

          8.     Thereafter, without lawful justification or excuse, Defendant Collins fired his

weapon at Mr. Hall Jr., striking and injuring him.

          9.     The actions of Defendant Collins were intentional, willful and wanton and/or

committed with reckless indifference and disregard for Mr. Hall Jr.’s rights.

          10.    The actions of Defendant Collins were objectively unreasonable under the

circumstances.

                         COUNT I—EXCESSIVE FORCE (Section 1983)

          11.    Plaintiff hereby incorporates all previous paragraphs as though fully set forth

herein.

          12.    The actions of Defendant Collins as set forth hereto constitute excessive force

against Mr. Hall Jr., thus violating his rights under the Fourth and Fourteenth Amendments

to the United States Constitution and 42 U.S.C. Section 1983.


                                                    2
    Case: 1:18-cv-07427 Document #: 49 Filed: 02/26/20 Page 3 of 5 PageID #:104




          13.   As a direct and proximate consequence of Defendant Collins’ conduct, Mr. Hall

Jr. suffered damages, including without limitation violations of his constitutional rights,

emotional anxiety, fear, pain and suffering, and monetary expense.

          WHEREFORE, the Plaintiff prays for judgment against Defendant Collins for an

award of reasonable compensatory and punitive damages, plus attorneys’ fees and costs.

                            COUNT II – BATTERY (state law claim)

          14.   Plaintiff hereby incorporates all previous paragraphs as though fully set forth

herein.

          15.   The conduct of Defendant Collins resulted in offensive physical contact with Mr.

Hall, Jr. made without his consent, thus constituting battery under Illinois law.

          16.   Defendant Collins’ actions proximately caused Mr. Hall Jr. to suffer injuries,

including without limitation bodily harm as well as pain and suffering.

          WHEREFORE, the Plaintiff prays for judgment against Defendant Collins for an

award of reasonable compensatory and punitive damages, plus costs.

                               COUNT III—INDEMNIFICATION

          17.   Plaintiff hereby incorporates all previous paragraphs as though fully set forth

herein.

          18.   At all relevant times, Defendant City of Chicago was the employer of Defendant

Collins.

          19.   Defendant Collins committed the acts alleged above under the color of law and in

the scope of his employment as an employee of the City of Chicago.

          20.   In Illinois, public entities are directed to pay for any tort judgment for

compensatory damages for which employees are liable within the scope of their employment



                                                   3
     Case: 1:18-cv-07427 Document #: 49 Filed: 02/26/20 Page 4 of 5 PageID #:105




activities.

          21.     As a proximate cause of the unlawful acts of Defendant Collins, which occurred

within the scope of his employment, Mr. Hall Jr. was injured.

          WHEREFORE, should the individual Defendant be found liable on one or more of

the federal claims set forth above, Plaintiff demands that Defendant City of Chicago be found

liable for any compensatory judgment Plaintiff obtains against said Defendant, plus

attorneys’ fees and costs awarded and such other and additional relief that this Court deems

equitable and just.

                              COUNT IV—RESPONDEAT SUPERIOR

          22.     Each of the paragraphs above is incorporated by reference as though fully stated

herein.

          23.     In committing the acts alleged in the preceding paragraphs, Defendant Collins

was an agent of the City of Chicago and was acting at all relevant times within the scope of

his employment and under color of law.

          24.     Defendant City of Chicago is liable as principal for all torts committed by its

agents.

          WHEREFORE, should the individual Defendant be found liable on one or more of

the state claims set forth above, Plaintiff demands that, pursuant to respondeat superior,

Defendant City of Chicago be found liable for any compensatory judgment Plaintiff obtains

against said Defendant, as well as costs awarded.

                                            JURY DEMAND

          The Plaintiff requests a trial by jury.




                                                    4
    Case: 1:18-cv-07427 Document #: 49 Filed: 02/26/20 Page 5 of 5 PageID #:106




                                      Respectfully submitted,

                                      /s/ Jeffrey J. Neslund
                                      One of Plaintiff’s Attorneys




Jeffrey J. Neslund
Law Offices of Jeffrey J. Neslund
20 N. Wacker Drive, Suite 3710
Chicago, IL 60606 - (312) 223-1100

Robert Robertson
Robertson Duric
One N. LaSalle Street, Suite 300
Chicago, IL 60602 - (312) 223-8600




                                         5
